POWELL, Presiding Judge.
This is an original action in habeas corpus by Carson Steel, in which he alleges that he is illegally restrained of his liberty in the county jail of McCurtain County, Oklahoma. In verified petition he alleges that he is incarcerated in lieu of bail in the amount of $10,000, in a case where he is charged with possession of marihuana. It further appears from evidence before this Court that the examining magistrate first fixed the bond in the above sum, and that thereafter, following hearing, the district court of McCurtain County also fixed bail at $10,000.
The case was filed in this Court on May 18, 1959, and Rule to Show Cause was promptly issued, and the matter came on for hearing on May 20, 1959.
The evidence is that a third party in a companion case, arising out of same transaction, was admitted to bail in the sum of $5,000.
We call attention that the penalty upon conviction for the crime charged (63 O.S. 1951 § 451) is set forth in 63 O.S.1951 § 452 at a fine of not more than $5,000, or imprisonment for not more than seven years, or by both such fine and imprisonment.
In the case of In re Sanders, Okl. Cr., 289 P.2d 155, this Court said:
“In fixing the amount of an appearance bond the sole purpose which should guide the court should be to cause the appearance of the accused to answer the charge against him. The amount of an appearance bond should never be fixed at a high figure for the purpose of punishing the accused.”
*1080We are of the opinion that the bond fixed by the justice of the peace, and approved by the district court at a hearing before that court is excessive, and that bail in the amount of $5,000 is reasonable under all the facts and circumstances.
It is therefore ordered that the appearance bond of petitioner be and the same is hereby fixed in the sum of $5,000, said bond to be conditioned as provided by law, and approved by the Court Clerk of Mc-Curtain County; and when so approved the petitioner to be released.
NIX and BRETT, TT., concur.